1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       CASE NO. 1:17-CV-00930-LJO-JLT
12                          Plaintiff,               ORDER ON JOINT MOTION FOR
                                                     RELIEF FROM REQUIREMENT
13
                   v.                                THAT AN INDIVIDUAL WITH FULL
14                                                   SETTLEMENT AUTHORITY ATTEND
     42.35 ACRES OF LAND, MORE OR                    SETTLEMENT CONFERENCE
15                                                   (Doc. 57)
     LESS, SITUATE IN KERN COUNTY,
16   CALIFORNIA, AND DONALD E.
     RINALDI, TRUSTEE FOR SIERRA
17   CRIAGMYLE TRUST DATED
     DECEMBER 28, 1987, et al.
18
19                          Defendants.

20          This matter is before the Court by Joint Motion for Relief from Requirement that an
21   Individual with Full Settlement Authority Attend the Settlement Conference, which conference is
22   currently scheduled for October 24, 2018, at 9:30 a.m.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                    1
1           Good cause appearing, the Court ORDERS:
2           1.      The motion is GRANTED. The United States is excused from the requirement
3    that an individual with full settlement authority attend the scheduling conference. The principal
4    attorneys representing the United States will be present, with authority to recommend an
5    appropriate settlement agreement.
6
7    IT IS SO ORDERED.
8
        Dated:     October 9, 2018                            /s/ Jennifer L. Thurston
9                                                        UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
